108 F.3d 1372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerome GOODMAN, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 96-1784.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1997.Decided March 18, 1997.

Jerome Goodman, Appellant Pro Se.
Patricia McEvoy Smith, Assistant Regional Counsel, Robert Drum, SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania;  Allen F. Loucks, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
Before MURNAGHAN, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Jerome Goodman appeals the district court's order granting the Commissioner's motion for summary judgment in his claim challenging the application of the Windfall Elimination Provision to his award of Social Security retirement benefits.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Goodman v. Chater, Commissioner, No. CA-95-698-MJG (D.Md. May 6, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED